 

Case 20-10332-JTD Doc179 Filed 11/16/20 Page 1 of 24

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: SpineGuard, Inc. Case No. 20-10332 (JTD)
Reporting Period: 10/1/20 through 10/31/20

MONTHLY OPERATING REPORT

File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

Document Explanation Affidavit/Supplement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REQUIRED DOCUMENTS Form No. Attached Attached Attached

Schedule of Cash Receipts and Disbursements MOR-1I xX
Bank Reconciliation (or copies of debtor's bank reconciliations) _}|MOR-la x
Schedule of Professional Fees Paid MOR-I|b xX
Copies of bank statements xX
Cash disbursements journals

Statement of Operations MOR-2 x

Balance Sheet MOR-3 Xx

Status of Postpetition Taxes MOR-4 xX
Copies of IRS Form 6123 or payment receipt
Copies of tax returns filed during reporting period

Summary of Unpaid Postpetition Debts MOR-4 x
Listing of aged accounts payable MOR-4 x

Accounts Receivable Reconciliation and Aging MOR-5 x

Debtor Questionnaire MOR-5 XxX

 

 

 

 

 

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

 

 

 

Signature of Debtor Date
Signature of Joint Debtor Date

Lawuenee S. Cretan tiovember'#2, 2020
Signature of Authorized Individual* Date
Laurence Croter Vice President of Finance
Printed Name of Authorized Individual Title of Authorized Individual

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 2 of 24

In re: SpineGuard, Inc. Profit & Loss Case No. 20-10332 (JTD)
October 1 - 31, 2020

 

 

 

 

 

 

 

 

October 1 - 31 Cumulative
Ordinary Income/Expense
Income
Sales Income
Retail Sales 392,912.00 2,936,422.88
Service Sales 0.00 12,435.00
Total Sales Income 392,912.00 2,948 ,857.88
Total Income 392,912.00 2,948,857.88
Cost of Goods Sold
Cost of Goods Sold
Demo, Pig Lab, Clinical Units 149.68 849.68
Reusable Depreciation / Amort 1,266.94 13,762.00
Cost of Goods Sold - Other 128,758.99 887,536.49
Total Cost of Goods Sold 130,175.61 902,148.17
Freight Costs 10,688.80 82,761.71
Scrapped Inventory 0.00 11,621.24
Total COGS 140,864.41 996,531.12
Gross Profit 252,047.59 1 952,326.76
Expense
Commissions 105,420.08 868,356.95
Consulting Expense
Physician Meals 0.00 85.80
Physician Consulting Fees 0.00 22,080.00
Consulting Expense - Other 9,200.00 55,200.00
Total Consulting Expense 9,200.00 77,365.80
Depreciation Expense 32.05 582.07
Insurance Expense 3,875.42 15,292.85
Meetings and Events 140.00
Office Expenses & IT Costs
Computer and Internet Expenses 2,712.71 3,396.51
IT Services 5,432.00 52,791.75
Office Supplies 113.24 161.62
Payroll Service Fees 267.67 1,902.69
Postage-Non Product Related 107.62 502.50
Rent Expense 1,638.99 13,552.91
Taxes-Other 1,000.00 7,784.42
Telephone Expense 216.95 2,062.07
Total Office Expenses & IT Costs 11,489.18 82,154.47
Payroll Expenses
401k Matching §35.11 12,244.33
ADP Employement Services 890.69 6,862.40
Advance Payment 0.00 0.00
Benefits 1,000.00 6,500.00
Insurance/Benefits 4,293.56 41,759.59

Payroll Taxes 1,667.27 20,511.14
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 3 of 24

In re: SpineGuard, Inc. Profit & Loss Case No. 20-10332 (JTD)
October 1 - 31, 2020

 

 

 

 

 

 

 

 

 

October 1 - 31 Cumulative
Salary Expense 23,345.71 256,389.38
Temporary Labor 6,080.00 53,200.00
Vacation Expense 0.00 37,334.21
Payroll Expenses - Other 0.00 0.00
Total Payroll Expenses 37,812.34 434,801.05
Professional Fees
Accounting Fees 720.00 6,480.00
Sales Tax Services 2,443.00 21,987.00
Total Professional Fees 3,163.00 28,467.00
Training Labs 0.00 105.00
Travel Expense
Airfare 0.00 57.61
Hotel 0.00 705.40
Meals and Entertainment 0.00 305.82
Mileage 0.00 62.64
Transportation Expense 0.00 770.69
Travel Expense - Other 840.56 3,801.56
Total Travel Expense 840.56 5,703.72
Total Expense 171,832.63 1,512,968.91
Net Ordinary Income 80,214.96 439,357.85
Other Income/Expense
Other Income
intercompany Recharge Income 0.00 6,490.00
Total Other Income 0.00 6,490.00
Other Expense
Bank Service Charges 7,312.54 53,675.26
intercompany Recharge Expense 0.00 24,200.00
Interest Expense 57.55 19.87
Other Exceptional Charges 10,316.00 280,009.23
Total Other Expense 17,686.09 357,904.36
Net Other Income -17,686.09 -351,414.36

 

Net Income 62,528.87 87,943.49
Case 20-10332-JTD Doc 179

Balance Sheet
As of Oct. 31, 2020

In re: SpineGuard, Inc.

ASSETS
Current Assets
Checking/Savings
First Midwest Bank #0857
Total Checking/Savings
Accounts Receivable
Accounts Receivable
Alllowance for Bad Debt
Total Accounts Receivable
Other Current Assets
Inventory Asset
Inventory in Transit
Inventory Asset
Total Inventory Asset
Prepaid Expenses
Total Other Current Assets
Total Current Assets
Fixed Assets
Accumulated Depreciation
Computer and Software
Consigned Reusable Sets
Furniture and Equipment
Total Fixed Assets
Other Assets
Deposit
Total Other Assets
TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
Accounts Payable
Accounts Payable-SpineGuard, SA
Total Accounts Payable
Other Current Liabilities
Accrued Expenses
Loan from SpineGuard, SA
Accrued Interest-SpineGuard Sa
Loan from SpineGuard, SA - Other
Total Loan from SpineGuard, SA
Norgine Harbert Loan for SA
Sales Tax Payable
Total Other Current Liabilities
Total Current Liabilities
Total Liabilities
Equity
Additional Paid in Capital
Capital Stock

Filed 11/16/20 Page 4 of 24

Case No. 20-10332 (JTD)

October 31, 2020
Se

606,042.99
606,042.99

687,526.65
-7,849.00
679,677.65

13,566.00
578,693.56
592,259.56
166,185.37
758,444.93

2,044,165.57

-294,156.45
123,485.65
148,445.00

23,327.14
1,101.34

58,184.00
58,184.00
2,103,450.91

97,352.34
1,221,612.60

1,318,964.94
408,613.90

142.95
16,940.00
17,082.95

-230,000.00
24,215.42
219,912.27
1,538,877.21
1,538,877.21

 

 

14,348,818.94
10.00
Case 20-10332-JTD Doc179 Filed 11/16/20 Page5 of 24

In re: SpineGuard, Inc. Balance Sheet
As of Oct. 31, 2020

Retained Earnings
Net Income
Total Equity
TOTAL LIABILITIES & EQUITY

Case No. 20-10332 (JTD)

October 31, 2020
-13,836,878.49
52,623.25
564,573.70
2,103,450.91
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 6 of 24

In re: SpineGuard, Inc. Case No. 20-10332 (JTD)
Debtor Reporting Period: 10/4/20 through 10/34/20

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns, The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1). Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)|

 

BANK ACCOUNTS CURRENT MONTH CUMULATIVE FILING TO DATE
OPER. PAYROLL TAX OTHER ACTUAL PROJECTED ACTUAL PROJECTED
CASH BEGINNING OF MONTH | | | 593,114.85| 215,551.67|

 

AND ADV,

TOTAL

TAXES
& OTHER T

 

 

NET CASH FLOW 12,928.14 390,491.32

 

 

 

 

 

 

 

 

 

 

 

 

 

((RECEIPTS LESS DISBURSEMENTS)

leas - END OF MONTH | | | 606,042.99 || 606,042.99

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

 

 

THE FOLLOWING SECTION MUST BE COMPLETED

IN

MADE BY

 
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 7 of 24

Schedule of Cash Receipts and Disbursements - Supporting Schedule

Inre: SpineGuard, Inc.

 

 

 

Misc. refunds 1,118.00
Other -

Other Receipts 1,118.00
Commissions 124 640.79
Independent contractors 15,280.00
Adequate protection payments 30,000.00
Credit card fees 7,053.29
Bank fees 259.25
Payroll service fees 517.84
Customs bond deposit -

Temp labor -

Other Expenses 177,751.17

 

For the period 10/1/20 through 10/31/20

Case Number:

20-10332 (JTD)
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 8 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000 09'L0z'Sz OZ/LE/Z - OZ/EL/Z | Bunjnsuog uewsais
L6'280'S PLOSe'SLL OZ/LE/Z - OZ/ELIZ \jossaBu ‘uoueYyong
OL 099'r OS'8lr' 61 OZ/LE/Z - OZ/EL/Z | dy] Webpug uosuey
Sesusdx3 sao4 Sesuedx3 $984 aye Jaquinn joked peaoiddy PSJBA0D polled aakedg
a]eq-0|-Je3a, pled junowy yO8UD junNOWYy

 

"YUOU JUALIN oO} UOTdadUI aseo WoL s}UaUIAEd [eUOISsajoid poUre}oL [Je ApNpouT oO} SI afNpayos sty,

GIVd SASNAdXaH GNV SAdd TVNOISSAAOUd AO ATNAGAHODS

 

OZ/TE/OL YSNOIGI OZ/T/OT :pouseg Suroday 10199q
(GIP) ZEEOI-0Z “ON 8829 OU] “‘prenyeulds :a1 uy

 
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 9 of 24

In re: SpineGuard, Inc. Case No. 20-10332 (JTD)
Debtor Reporting Period:_10/1/20 through 10/31/20

STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Beginning Amount Ending
Tax Withheld or Amount Date Check No. Tax
Liability Accrued Paid Paid or EFT Liability

Federal

0.00
FICA-E 0.00
FICA-E 0.00

0.00

Income 0.00
0.00

903.07 11,402.18 7,667.20 4,638.05

   

State and Local

0.00
Sales ; 5 il 24,215.42
Excise 0.00
0.00
Real 0.00
Personal 0.00

Other; 0,00
Total State and Local aa : 24,215.42
Total Taxes 3.40 A 53.4

 

SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

Number of Days Past Due
Current 0-30 31-60 61-90 Over 90 Total

Accounts 25,166.41 0.00 0.00 0.00 461.7 25 11
W: 9 12 9 12
Taxes AT AT
0.00

: 0,00

Secured Debt/ Protection 0.00

     

Professional Fees 0.00
Amounts Due to Insiders* 0.00
Other: 0,00
Other: 0.00
Total Debts 63,988.00 0.00 F F 461.70 64,449.70

Explain how and when the Debtor intends to pay any past-due postpetition debts.

*"Insider" is defined in 11 U.S.C. Section 101(31).
 

 

Case 20-10332-JTD Doc179 Filed 11/16/20 Page 10 of 24

In re: SpineGuard, Inc. Case No. 20-10332 (JTD)
Debtor Reporting Period: 10/1/20 through 10/3 1/20

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Reconciliation Amount
Total Accounts Receivable at the beginning of the reporting period 706,974.11
+ Amounts billed during the period 403,162.58
- Amounts collected during the period 422,610.04
Total Accounts Receivable at the end of the reporting period 687,526.65
Accounts Receivable Aging _ Amount
0 - 30 days old 616,807.36
31 - 60 days old 29,757.22
61 - 90 days old 31,593.33
91+ days old 9,368.74
Total Accounts Receivable 687,526.65
Amount considered uncollectible (Bad Debt) 7,849.00
Accounts Receivable (Net) 679,677.65
DEBTOR QUESTIONNAIRE
Must be completed each month Yes No
1, Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below. Xx

 

2. Have any funds been disbursed from any account other than a debtor in possession
account this reporting period? If yes, provide an explanation below. xX

 

3. Have all postpetition tax returns been timely filed? [fno, provide an explanation
below. x

 

4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, provide an explanation below. x

 

5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). [fan investment account has been opened x
provide the required documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 
8:18 AM
11/02/20

Case 20-10332-JTD Doc179 Filed 11/16/20 Page 11 of 24

SpineGuard, Inc.

Reconciliation Summary
First Midwest Bank #0857, Period Ending 10/31/2020

 

 

Beginning Balance
Cleared Transactions
Checks and Payments - 98 items
Deposits and Credits - 83 items

Total Cleared Transactions

Cleared Balance

 

Uncleared Transactions
Deposits and Credits - 1 item

Total Uncleared Transactions

Register Balance as of 10/31/2020

 

New Transactions
Checks and Payments - 1 item

Total New Transactions

 

Oct 31, 20
583,074.40
-412,366.94
435,335.53
22,968.59
606,042.99
_ 0,00
0.00
606,042.99
~423.00
-423.00
605,619.99

Ending Balance

 

 

Page 1
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 12 of 24

| a6eg

 

29°999'¢¢|- OF 6LZ-
22° LPL'EGL- GL ebl-
ZS°COF ZSL- QL°SS/-
9E°Sr9'LSL- o9'66/-
92°8r8'0S1- oo'sze-
92°€Z0'0S1L- SL 6E8-
09781 '6rL- SL ere-
G8 Ore SrL- vr LS6-
Lp ese Zrl- 9z°S90'L-
€L POS ori- 00°0ZL'L-
EL Pel SpL- S6°8Sz L-
SL SZ6'Erl- Z6°LZE'L-
9z€09'Zrl- O0°ZZE'L-
QZ LEZ LPL- OF 7OF' L-
98°9Z9'6E1- OO'ZLS'L-
98'vL€'SEL- 8L°99S'L-
g9°ar.'9eL- 00°9%0'z-
99°Z0L'PeL- 00°970'2-
g9°999'ZEL- os'960'2-
gL 09S'0EL- 09°001‘z-
89°6Sr'Scl- OS'Zl2Z'2-
80°21 '9ZL- OO'OLE'Z-
80228 EZL- 00°L%0'e-
g0°0€8'0ZL- OO'SEL'b-
g0°S69'SL1- 99°€6z'¢-
ZS" LOP'ZLL- SL89r P-
LL°72E6'ZOL- 08°S6z'9-
26°9€9'LOL- 00°0Zr'Z-
26°9LZ'P6- 80'L70'6-
68°691'Se- Se'SL0'9z-
pS'PSL'£S- 00°Z8z'82-
pS ZLE'8c- oo°sze-
eS" Lv0'e8z- OSL L Pe
86°6Z9'lc- 6S°08E'LL-
6E"6PZ'9L- pr'OLL-
G6 ZEL'SL- SEOLZ-
2£5°226'S1- Ov'6e-
LVese'SL- Sz eor-
Z66L'SL- 00°S96'L-
Z6 SP EL- 86°60L-
v6 PRE'EL- PEEL
OL Lez’ L- zS'9¢e-
81°S00'EL- LL 0Sz-
LO'SSZ'ZL- 00°zr-
LO'ZEE'ZL- $8'6E0'ZL-
LV @6e- 2) @62-
Or PLO'ERs

aouejeg qyunowy

PSK OK KK OOK OK OK OK OK OK OK OK OK OK OK OK OK OK OK DK OK OS OK DK DK OO OK OK OK WE OK OKO ODEO OOOO OKO OOO

4jD

JeaiBing YON anit
JESIpayy Uo!NjoAR

““ jeolBung payeossy
“oul ‘pawpay

jeolpayy Aod Apuy

““BYNSUOD JE}e\A eng

jealpayy didwAjoig
Jes1payy uagelsyy
fe21p3WW ONDD
jeoipayy jyBnoyjaio4
adojs wajsan,
jeabing ynpuoy
ISSL

ALO dav

““Ipayy ssedwog anig
O71 ‘finspay xedy
saidesay) jeoibo7
O71 TesIpayw Dajepayy

““SaAleWayy [eons

“NJOS JeaIBng o1yO
a] aulds payesbayuy
auids¢

“By jeaGing opisaig
Jawjed sawer

dav

““dinb3 9 ao|naq ger
auids weajseg
jeans snuepy

ou] 22 Z8NNfd

74 ‘puoweig yse1g
Jay4207 uyor
aidbeyjeue|d

Janes] wysog
Ssjsnij Sayelg payluy
nyu]

yNyuy

UNyu]

saa xouy

Od9 VOH

saa 4 xouy

uozewy

un]

dav

““giBojouyoay Inoue

uNyuy

0202/60/01
O€0¢/60/01
OZ0c/60/01
0202/60/01
0202/60/01
OZ0Z/60/01
0202/60/01
00/60/01
0202/60/01
0202/60/01
0z0z/60/01
0202/60/01
0202/60/01
0202/60/01
OZOZ/60/01
O0e/60/01
0202/60/01
OZ0Z/60/0L
OzOz/60/01
OZ0Z/60/01
020zZ/60/01
0202/60/01
0202/60/01
Oz0z/60/01
0z0Z/60/01
0202/60/01
0z02/60/01
0202/60/01
0202/60/01
0202/60/01
OZOZ/60/01
Oz02/80/0L
0202/80/01
0202/80/01
Oc0¢/20/01
020z/90/01
O0Z02/SO/0L
O202/SO/01
O0202/S0/0L
OzOz/zo/oL
O¢0c/c0/0l
Oz02/ZO/OL
OzO2/Zo/OL
Oz0z/e0/OL
SL0E Oz0e/eO/OL
0Z0Z/L0/OL

yoayo- yd IIg
yOsUd- Jud IlIg
yOBYO- Wid
yOBYD- JW
yOSUD- We INIG
yOBYD- Wig
yOByd- Wid
yOBYD- Wig
48YQ- Wg
yOBYD- Wd
YOBYD- Wig
4O8YQ- Wig
yoayd- yd IIIg

yo8uD
yOSyO- Jug
yOayD- jd |IIG
yOBYO- WW
YOBYD- Wd
yOS8yQ- jg
yOBYD- Wg
yOBYD- Wg
YOSUQ- JWG
yOyg- JW
4O8YD- 1d
yOBYD- Wig
yoaud- jd
yoayg- jd
yoeyo- jd IIIg
yOoud- jd IIIg
yosyd- jd |ilg
yOByo- juld [IIg
yOBug- Wid HIG
yOBUD- Wd INIG
yO9Ud- JW HIG

yoay9

42989

429U9

42849
yoayd- Id IIIg

yoauD

49849

yoaud

yoauD

4O3UD
JBuinor jesauesy

42949,

      

     

SW]! 96 - S]JUaWAeY pue sy2ey5
SUOI]JIESUBI) PolealD

aouejeg Buluuibeg

 

SUweEN

wnn ajeq

adAy

 

0Z0Z/L¢/0L Buipuy poled ‘2¢80# yUeg JSOMPIIN 35114

[!239q UOHeIINUODay
“oul ‘paengeuids

oz/z0/Lb
WY 81-2
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 13 of 24

z abeg

 

6°76 OLe- 00°00z'6-
BEET LOv- S6'0-
vy ezl' LOP- €0°9ZS-
Leprl Loe 00°000'S1-
Le Pr 9ge- 00°0¢0'SL-
Le PLL LLe- OS'ZL-
16°960'LZ¢- Z6'Sze-
66°022'0L€- 0S°0z¢-
6¥'0S/'0E- 6S°S¢-
O68 'PLZ'OLE- 69°9S|-
Lz-egc'oZe- 00°0r0'¢-
LZSLG'Z9¢- OF POF L-
LBEL L'99e- Sp Ler-
ge9z9'soc- o0'0L-
9E°9L9'S9¢- 62°69-
29°9pS'Goc- 86°90L-
6S°6Er S9e- Q6'E9L-
€9°G/z'Gge- S6°9Lz-
g9°aso'sgc- Sb SEz-
0z'eze'r9e- o0'e/2-
0z 0SS'79¢- 62° LLP
LeSeL'p9e- Ze'Ser-
66°7S9'C9C- ge el-
LL '0Z6'z9e- 8" L6-
22@°S00'c9¢- g9°ZS0'L-
65°ZS6 09¢- OO'E9L'L-
69°6826S¢- LOOP. L-
86°Zr0'sse- OO LLL L-
ge L22'9ge- bLZbd'2-
29°ess'ece- 96 LL-
LZ’08r €Se- ge'LOz-
ee6/z'ece- yO'ege-
69°S69'zSc- Leecl-
Se LEL'zse- v8°6c0'ZL-
S260 0VE- S2'6Sz-
62 gee'6ee- €$°962-
92 L¥S'6ce- v6'SSL'e-
Z8°S8Z'See- ee'OL-
6P'SLZ'See- PB LZP-
gg e6z'see- 00°000'SZ1-
S9°e6z 091- 00°0r0'e-
sgese'/S1- esus-
ZL96L'2G1- Ov 9Re-
Z2'6v6'9S1- GLeze-
2£6°G6Z9'9S1- 28° PP-
OL'PSL'SSL- €8 6br-
£2 VEL'SSL- ZL°6SS-
SSPLL'SSL- 91°809-
6E°99S'7SL- Z2'669-
aauejeg qyunowy

i

5

| >< 6 2 3 KK KK HK HK EK OK DC DE DE BE DE HEE HEHE HEHE KE HK IE IE II EK IK

    

 

aBios9 Way OZOZ/OE/OL yoayo- Jd |Ild
$3834 DH OZ0z/62Z/0L yaayD
ynjuy O¢0zZ/82/0L yoeayD
““g uesdoing peqey ogO0z/sz/oL yoayD
“ny sounque,, auiBion Og0Z/ez/ol 49IBYD
UE WSH Oz02/2zZ/OL 4938YD
uN}U] ozog/ZZ/0L 49384
xQpes Oz0Z/9Z/0L SYD
ynqu| 0z0z/9Z/01L 4989
seey Xouiy Og0z/9Z/0L 498YyD
BIA 80 G BUAYY ozoz/9Z/0L YOBYD- WW |!
4LOr dav OzOz/Ez/OL yIBYD
ynyuy Og0z/e7c/0L y8YD
 juswpedeg eluibi, OZOz/Lz/0l juswAeg xe! sajeg
| O¢OZ/LZ/OL ySBYD
““uswedag BWweqely OZOZ/L-Z/OL juawAey xe] sajeg
40 dag weyBulig OzZOZ/LZ/OL = juawiheg xe] sayes
AULGOW LL O0Z/LZ/Ol WSBYD- We II!
““Usuedag eweqely OZOZ/LZ/OL juawAeg XB] sajes
““-gupedeg euelsino7 OZOZ/LZ/OL juswheg xe] sajes
“ Juawyedaq epeasy OZOZ/LZ/OL juawked xe] sajes
““guupedaq BueIsino7 OZOZ/LZ/OL juawAeg xe sajes
“dag euljoleg yynosg OzOz/L2Z/0L juswied Xe] Sales
YOODN OZOz/LZ/OL juswAeg Xe] Sajes
“-guupedaq euelsino7 OZOZ/LZ/OL juawAkeg Xe] sajes
XE SBIES PIWIOIED OZOZ/LZ/OL juawkeg xe] sales
““Juawabeuey snbey 0Z0Z/LZ/O1L y9BYD- IW |IId
JaOujdW0g ae}S O¢OZ/L-Z/OL juawhe, xe] sajesg
yNju] O02/L2/0l yayD
$324 9H OZO0Z/9L/OL 493YD
soa 4 xouy OZO0Z/9L/OL 498YD
unyu| OZO0Z/9L/OL yay4dD
unju] O02/SL/OL A9IBYD
pooEe OZOZ/SL/OL feuinor jesauag
YUEg JSAMPIIN) JSdl4 O¢c0Z/FL/OL 49ByD
uNnqu] OZOz/PL/OL yByd
““ONBUJS}U] YUITUYESY OZOZ/7L/OL YOBYD- MW |I1G
yN}U] OZOZ/EL/OL yOISBUD
Sood XSL OZOZ/EL/OL yayD
WS plengeulds OZOZ/EL/OL yOBYD- WW |I!9
IIA 28g G BWA OZOZ/ZL/OL yosyd- WW |I!g
$834 DH 0202/60/01 ysayD
s}deauog jeuids O202/60/0l WOBYD- WW [I
O77 ‘aiBojoyyo O¢OZ/60/01 yIBYD- Wid
JESIPSIAy SAIINIU] OZ0Z/60/0L YIBYD- Wd
UNyU| Oz02/60/O0L yISByD
“OU JRIIPSYy AWW OZOZ/E0/01 WIBYD- WW II!
jseisnyjug euids OzOZ/60/01 HIBYD> WW II!
“ou] jeo1Bung anbiuy OZOZ/E0/01 YOBYD- WU
awen wnN ajeqg adh,

 

0Z0Z/LE/0L Guipuz pole, ‘2Gg80# yUeg JSOMpIW 3S114

J!239q UOHel]IoUODaY
“oul ‘paengeauids

Oz/ZO/LL
WY 81:8
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 14 of 24

¢ aBeg

 

 

os 06st S9'20r'y
S8°00S'6/L ZS'SLLe
ee zee Ol o0°06s'z
€e'262'ELL eS'8l6 lb
IP Eze LLL pLel't
Z0°9E1'OL4 oo’s6s'L
20°L’S'891 ZS°8L6'S1
SS°2z9 251 ZS°€Z6'01
€0°669'L +L 09°9LzZ'OL
ev Zer lel 2£2°S08'r
9L'229'9Z1 ZZz°SE0'e
689 ZL Or'6LO'?
PS6LO'LZL GL°888'L
62°0E2'6LL Zo ese
22° L76'SLL LZ Over
00°202Z'F LL zS9Lr'2
SP 067 ZL O0'0LF'L
er 0zZ8'OLL L2°EvE
be Ldv'OLb 6r'SOr's
Z2°L20'ZOL S990
26°Z86' 76 o0'ez8's
26°70L'68 6%°900'7
8P'e60'se 0S°2S6'L
g6'GrL'ce oo'rg9'L
g6°L9r'L8 OO'Pee'L
8642008 zs"s9z'€L
9r'608'99 ZS SLe'r
¥6°066'L9 ZS 2Lz'y
Zv'eLLLS zS'SlLvz
os 6se's¢ v0°806'€z
QB LSP'LE z0'L68'S
7e'09S'sz be'OSh's
ES Oly Zz vO'Sezz
6r'S/L'0z oo'ase'L
6y'Sz9'S1 00°000'L
6r'Sze' AL zs'pos
26°0Z¢'r1L eS'ge7'z
Sr'vso'Z 00'rr0'Z
Sr'0r0'0L SPr's/r'e
26°799'9 pO LEL'S
€6lzr'e LroLlo'z
ES LLP'L ZS LL b'L
¥6'998'ZL¢- 6'99C'ZLt-
y6'99€'ZL7- $6 2zo-
BB EPL L Le ZL0S2-
Ze e6r LLe- ev Ols-
sauejeg qunowy

PS OK OK OK OK OK OK DKK DK OOK OK DK DK OK OK OOK OK OOK OK OOK KOK OK OOK OK OK OK OK OK DE OK OG OK OK OG OK OOK OK OK OK OK’

=
S| xxx

“9 Jeolpayy aioysheg
“IPSN UOIYBIUY-SITIMA
JeydsoH siulwog "1g
 jeuOWwsy eJA/3 HN
“SoH jeuciBay alooyy
jeyidsoy einjuaay

“= [eudsoH sia}ad 1S

Wi- siBUuYys

“LES uaIpyIUD ABW,
uoenez7

sapino7 jo Apeq ino
Ha|HEg - SIOUEIY “1S
jeuciBay poomuays
dav

“9 jealpayy aioysheg
jeudsoyy mai, Aaye,,
jeyidsoy einjuaay

“"¢ [eaIpayy aioysheg
“IN Jeucibay seuujoy
Jeudsoy Jeaouey MeN
“" TROIpaly MalApUeIS)
“IW jeuoiBay sauujoH
“OL UBJBLUES poos
“OH jeuoway }sideg
“OH Jeuowayy jsideg

“* = [edsOH sua}edq IS

“NYS - UYESH OPUELC
sye2O JIe4 BAOU]

“UP ~ YESH OPUELCO
Jesauasd pues pueig
““ByOD eleqeg elues
“Veloads Joy jeyidsoy
WIN -Jeldsoy Aaa
Jesaued sans

epury ewo7

“JESIPSIN UYOr “IS HN

" yeuoweay e143 HN
“2 Jeolpayy samme
““SOH Jeuolbay alooyy
““Ipayy UoWYBiuy-si|/M
“9 Jeolpayy) uewideuD
“idsoy AsusAlUn AM

“b HOW

“ddL
“Cuda
“0034
TUNAA

“LHOW

“HOW
““BL6EZ
462¢71
OLe2
£52192
““EEELO
“LLOOO,

“HOY
“e002
“HOW

“9 HOW
éLZ0L00

“0034
“3 HOV

S8SOL00

SSeL6e

““ee000,

“"2€000

“LHOW

“O03y

“LHOWV

“003y

“HOW
“A HOW
“HOW
“HOW
“YYAD

“EHOW
“o0sY
“O0SY
““000Id

“ADEM

“E999

“LHAM

60 99

0202/7 L/OL
OZ02/PL/OL
OZOe/FL/OL
00/7 L/OL
OZOZ/FL/OL
OZ0Z/PL/OL
OZOz/EL/OL
azoz/eL/oL
O2Oz/eL/OL
OZOZ/EL/OL
O20z/eL/OL
OZOz/eL/OL
OZOz/EL/OL
O¢O0/eL/O1
0202/60/01
0202/60/01
0202/60/01
0z02z/60/0L
o202/80/0l
0202/80/01
oz0z/80/0L
0202/90/01
0202/90/01
Oz0z/90/01
O20z/90/01
Oz0z/SO/OL
Oc0¢/S0/01
0202/S0/01
Oz0z/SO/OL
O¢0¢/e0/01
0z02/z0/01
0202/20/01
Oz0z/Z0/0L
Og0z/e0/0L
oz02/ZO/OlL
OZ02/LO/OL
O€02/LO/OL
0202/LO/OL
0Z0Z/0€/60
O020Z/0E/60
Oz0z/0e/60
OZOZ/0E/60

juswhe,
juawhed
juawhed
quawhed
juswhed
juawked
juawAed
quawkedg
juawheg
quawhkedg
quawhkedg
juawhed
quawked

ysodeq
juawkeg
juawked
juewAed
quawkeg
juawsed
juawhed
juawhed
juawked
quawhed
juawAed
quawhed
quawhkeg
juawAed
quawkedg
juawhedg
quawkeg
quawAed
juawked
juewhked
juowAeg
juawhed
quawkeg
juawkeg
juawhed
juawAed
juawheg
juawAed
juawAed

SW}! £8 - S}IPaiD pue sjisodaq

s]UsWABY PUB SyDaYD [e]OL

 

yNyUy OZOZ/ZO/LL 4xeYD

dav OzOz/OE/OL SYD

soe4 xouy OZOZ/OE/OL x2eUD
aWeN wnN ajeg adh,

 

0Z0Z/LE/0L Buipug poled ‘2¢80# Yue JSeMpI 35414

[!eJaq uOHeINUCDaY
‘ou] ‘puengauids

Oz/ZO/LL
INY 8L-8
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 15 of 24

py abed

 

 

 

 

66°z70'909 65°896 Zz
6S°896'2z 6S°896'2z
es'see'Gcr es see'cer
essee'ser 29°SZS'LZ
99°608'CLr oo'008'y
99°600'60+ SreeZ'OL
ge9/Z B6E oo'gL L's
Sf 00L'E6e ZS SLL'¢
98° L86'68e ZSSLrz
pegs Zee L2°66
eg cop 2g PRESE LL
6LOLL OLE LLSOE'ZL
zo'sog'ZSe Z5°Z0Z LL
oS°z09'Sre 96'LSP'e
PS'OSL'EPe pr'2el'z
O1°996'0re BL9S9'L
ZBL LE BES 9E°LSP'L
gso9e'/ee 66'CPL' FL
£9°9L2'eze ZS'SPE'S
GO'LZe'0Ze ZS'OLy'z
eS yS6e'ZLe OO'SLL'L
eS9e8'9Le vOOSZ' LL
6r'909°SOE ZS 769'e
L6°-b2' LOE ZS°SL0'2
Sp £69662 ZS'SLz 4b
€6'FLF 86z ZS"e8L
LP L69'46Z OL'S6e'9L
Le'96Z'L8z eS /eS'€L
62°892' 292 00°066'8
62°89/'9Gz oszs9'¢
6z°LL6'ZSz ZS PLB Py
22°960'8¢z 00'002'2
LL°96€'Spz 00°SPS
LLG Pez oo'e6e'z
LLESb tre Zz'66S'2
SS PS8'ree eS vl6'y
€0'0r6 62z ZS'OLL'P
LS°691 ‘Sez vO'Ser'e
LPPEL LEZ g2°98S'OL
69SHL'LLZ pO Ler'é
So°80/'80z OO'LLZ'z
$9 L6r'90z ZG ALL
el PlLe'90z SS'0rZ'9L
9S°€/S'681L g0'0Z9'S
aouejeg junowy

ke

6

| XX 96 KK KD HK HK KK HK DK HK DKK DK DE DK DEL HE DEK PEC EEK CIC CICK IK IK 9

 

 

aouejeg paleg|a

SUOIOESUBL) PAJER|D Je]OL

SJIPalQ pue syisodag |e}oL

 

““yeigads 104 jeydsoH =" L HOW 0z0z/0E/0L quawhed
ypag-z-uoyeaez = “"| HOW OzOz/0E/0L quewhed
“IN eucIBay saujoHH § OSS1L00 OZOZ/6Z/0L juawked
“IW [euoibay ley ys ozoe ozoz/6z/01 juawkeg
“IPS UOWYBIuy-SIIIM = OWA OZ0Z/6Z/01 juawhed
“UD YESH OpueH_Q = “OOS OZOZ/6Z/01L juswhed
"OD JESIPSIW aioysheg =~" | HOW Oz0z/6z/01 juawAed
jesipayy suobue] NAN ~“L HOW 0Z0z/8Z/01 juewheg
V1I-sisuuyS  ~“6L6Ez ozoz/ez/0lL juawhed
“yeydsoy eumApueig = YQ LL 0z0z/8z/01 juswkeg
 eo1ing S0e[q Wed SLLSS oz0z/ez/0L juawhed
BO IeIIPEYW Ua/VIIN = "SL9ZO ozozez/oL juawked
“"D JESIPSIN MAIAaxe] | HOW ozoz/ez/oL juawAeg
“BIN EPEAAN WeYON "20600 OZOZ/SZ/OL juawked
“IN [eucIGay sewjoHH FOFLLOO OZOZ/ZZ/OL quewhked
“jevoweyy BUAIZ HM = *"00202 OZOZ/ZZ/OL juawked
[eyVidsoy main AayeA =e LOOL OzOz/Zz/01L juawkeg
“" @QUEINSU] JaAQUEH 0z0z/Zz/01 ysodaq
““yWoo|g- pio4 AuaH = #BLSLO ozoz/9z/0l quewhed
syeQ Hej enol “| HOV ozoz/9z/01 quewhed
epurj ewo7 "| HOW 0Z0zZ/9Z/01 juewiheg
““UIM - YESH OpueQg = OOS Oz0z/zz/01 quawAed
dav oz0z/Zz/0L ysodaq
 evoweyy uosiayer =O # IO Oz0e¢/LZ/01L juawAed
“"¢ JBDIPaW IsUSApY OzOz/LZ/OL juawked
yyesH umoudy | HOW OzOz/LZ/OL juawkeg
“OH UBIWBWES poo) = BE ND OZOZ/LZ/OL juowkeg
““Jopyeudsoy sisuuyg =" LZ 4D OZOZ/LZ/OL juawked
jeiaued JeNS = "NST OZOz/LZ/OL juawhed
“OC IBIpPAW ISEMWed = ~"000Id Oz0z/LZ/0L juawAeg
““PUBIHOd SOUEPIADIg =" EEZXX OZOZ/EL/OL juswkeg
“yeisads 104 jeydsoH =| HOW OZOZ/9L/OL juawied
UWNeeH MaIAed "| HOV 0Z0Z/9L/01 quawkeg
“4NS syeOQ puesnoy! “| HOW 0zOz/9L/01 juawkeg
VW -leydsoy Auew L HOV 0Z0Z/9L/01 quawhed
“IN [euciBey sawjoyy ZE60L00 OZOz/SL/OL quawhed
“UD - YESH OpueLQ = “ODay OzOz/SL/OL quawhed
"JO yyesH yuowheg =| HOW OZ0Z/SL/OL juawAed
 jevowsy euA3 HN ~*~“ OOSY OZOz/SL/OL juawAed
“Wleuolbey sewjoH 1980100 OzOz/FL/OL juawAeg
VIN -leidsopy Aviayy | HOW OZOZ/PL/OL juawhked
aweN wnn ajeg adh,

 

0Z0Z/LE/0L Buipuy poled ‘2Gg0# yUeg JSeMpIW 3S414

[!e}aq UOHeIIDUODAY
"oul ‘puengsauids

Oz/Z0/LL
IY 81:8
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 16 of 24

g a6eg

 

 

 

 

66°619'S09 65°SPS'Zz aourjeg Bulpuy
Oo'eer- oo'ecr- SUONIESUEL] MSN [Elo]

OO eer- Ooze sjugwAedg pue sy9a8yD /elOL

O0'e2r- OO'Ezr- “aiBojouysa| snouog OZOZ/ZO/LL yoayd

wa}! | - sjJuawAeg pue sysayy
SUOIJIESUEI! MON

 

 

 

66°Z70'909 69°896 cz 0ZOZ/LE/OL JO Se souegjeg JajsiBay
000 00°0 SUOIJDESUE]] Paleajouy [e}oL

oo°0 00°0 S}Ipasg pue sjisodag |ejo,

00" 000 AWIGOW L81¥ 0z0z/01/20 YOOUD- Wd Id

Wa}! | - SIpeig pue sjisodagq
suoljsesuels) paieajoup

 

 

aouejeg qyunowy qo awen uwinn ajeqg adh

 

0Z0Z/LE/0L Guipuy poled ‘2¢80# yUeg JSOMpIW 3S114
j!e}8q UOHeIINUO.ay ozr2o/bt
"ou] ‘puengeuids WY 81:8
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 17 of 24

3; First Midwest Bank

Statement of Account
Last statement: September 30, 2020
This statement: October 30, 2020

P.O. Box 580 + Joliet, [L 60434-0580

Return Service Requested $100630857

Page | of 8
402

Direct inquiries to:

Customer Service

630-725-1500

SPINEGUARD INC
DEBTOR-IN-POSSESSION 20-10332
C/O LAURENCE CROTER

1434 SPRUCE ST SUITE 100
BOULDER CO 80302-4815

First Midwest Bank 154
520 N Cass Ave
Westmont, Illinois 60559

 

   

 

0
Summary of Account Balance
Account Number Ending Balance
Essential Business Checkin 8100630857. $606,042.99

 

 

  

 

 

   

Account number e 3
8100630857 Beginning balance.

Average balance

$435, 335. 53

Total additions Total subtractions $-412,366.94
Date Description Additions Subtractions
10-01 #Preauthorized Credit 10,040.45
Intuit Pymt Soln Deposit
201001 524771997878553
10-01 #Preauthorized Debit -423.00
Concur Technolog 0000293822
200930 081000049015
10-01 #Preauthorized Debit -292.17
Intuit Pymt Soln Tran Fee
201001 524771997878553
10-02 #Preauthorized Credit 23,908.04
Hea Heard Paym
RMR “IV * 00600003599 120010001507" * 2390
8.04\
10-02 #Preauthorized Credit 7,785.04
Intuit Pymt Soln Deposit
201002 524771997878553
10-02 #Preauthorized Credit 5,891.02
Santa Barbara CO Echeckpay
201002 97163
10-02 #Preauthorized Credit 4,150.31

American Express Settlement
201002 3057386559
Case 20-10332-JTD Doc 179

4; First Midwest Bank

P.O. Box 580 * Joliet, IL 60434-0580

Return Service Requested

Date

10-02

10-02

10-02

10-02

10-02

10-02

10-05

10-05

10-05

10-05

10-05

10-06

10-06

10-07

10-07
10-07
10-07
10-07

10-08

Filed 11/16/20 Page 18 of 24

October 30, 2020

Spineguard Inc

Page 2 of 8

8100630857
Description Additions
#Preauthorized Credit 2,235.04

Trinitypsoft Heard Paym
RMR “IV *01400001895 100007101507 * * 2235
OA4\
#Outgoing Wire Tsfr
Adp Totalsource, |
nc.
#Preauthorized Debit
Spineguard Inc ACH
201002
#Preauthorized Debit
Adp Payroll Fees Adp - Fees
201002 666750027650187
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201002 524771997878553
#Preauthorized Debit
American Express Axp Discnt
201002 3057386559
#Preauthorized Credit
American Express Settlement
201005 3057386559
#Preauthorized Credit
Intuit Pymt Soln Deposit
201005 524771997878553
#Preauthorized Debit
American Express Axp Discnt
201005 3057386559
#POS Purchase
POS Purchase Terminal O(OO00000
Amazon.COM*MK4H38EC1 Seattle WA
Tran Date 10-02-20XXXXXXXXXXXX5391
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201005 524771997878553
#Preauthorized Credit
Intuit Pymt Soln Deposit
201006 524771997878553
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201006 524771997878553
#Preauthorized Credit
Intuit Pymt Soln Deposit
201007 524771997878553
#Sm Bus Mobile Dep
#Sm Bus Mobile Dep
#5m Bus Mobile Dep
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201007 524771997878553
#Preauthorized Credit
Supply Chain Sha Edi Pymnts
201008 3900052280

17,481.04

1,350.00

7,237.04

4,006.49

1,952.50
1,684,00
1,384.00

5,878.00

Subtractions

-12,039.84

-1,965.00

“250.17

-226.52

-109.98

-463.25

-113.24

-39.40

-210.38

-116.44
Filed 11/16

/20 Page 19 of 24

October 30, 2020
Spineguard Inc

Page 3 of 8
S1006308357

Case 20-10332-JTD Doc 179

First Midwest Bank

P.O. Box 580 * Joliet, IL 60434-0580

Return Service Requested

Subtractions

10-

1

0-13 #Sm Bus Mobile Dep
10-13 #Sm Bus Mobile Dep
10-13 #Sm Bus Mobile Dep

10-13 #Preauthorized Credit
Intuit Pymt Soln Deposit

Date Description Additions
10-08 #Preauthorized Credit 783.52
Adp Totalsource ACH
201008 416160563
10-08 #Preauthorized Debit -11,380.59
Quarterly Fee Payment
201008 0000
10-08 #Preauthorized Debit -417.56
Spineguard Inc ACH
201008
10-08 #Preauthorized Debit -325.00
Spineguard Inc ACH
201008
10-09 #Preauthorized Credit 15,494.24
Intuit Pymt Soln Deposit
201009 524771997878553
10-09 #Preauthorized Credit 6,053.54
Hca Heard Paym
RMR* IV *006000036 15550010001507* *6053
54\
10-09 #Preauthorized Debit -122,675.79
Spineguard Inc ACH
201009
10-09 #Preauthorized Debit -1,404.40
Adp 401k Adp 401k
201009 TS41A 100741V01
10-09 #Preauthorized Debit -449 83
Intuit Pymt Soln Tran Fee
201009 524771997878553
10-09 #Preauthorized Debit -57.53
Heard Inv Fee Heard Paym
201009 1507HCARDFEE361
13 #Preauthorized Credit 15,918.52
American Express Settlement
201013 3057386559
10,923.52
4,805.27
3,038,22
2,416.52
2,019.40
1,888.75

8
3
3
Spineguard SA
3

201013 524771997878553

#Sm Bus Mobile Dep
#Sm Bus Mobile Dep
#Outgoing Wire - Int

#Preauthorized Debit

Spineguard Inc ACH

201013

10-13 #Preauthorized Debit
Intuit Pymt Soln Tran Fee
201013 524771997878553

10-13 #Preauthorized Debit
American Express Axp Discnt

201013 3057386559

-175,000.00

-3,040.00
-421.84

-10.33
A
a

tlm

iii”

Case 20-10332-JTD Doc179 Filed 11/16/20 Page 20 of 24

First Midwest Bank o Ce
P.O. Box 580 + Joliet, IL 60434-0580 Page 4 of 8

Return Service Requested

Date

10-14

10-14

10-14

10-14

10-14

10-14

10-15

10-15

10-15

10-15

10-15

10-16

10-16

10-16

10-16

10-16

8100630857

Description Additions
#Preauthorized Credit 10,216.60
Intuit Pymt Soln Deposit
201014 524771997878553
#Preauthorized Credit 5,997.65
Hea Heard Paym
RMR*IV *006000036270900 10001507 * 5997
.65\
#Preauthorized Credit 5,670.08
Trinitypsoft Heard Paym
RMR*IV*01400001904800007101507*" ©5670
.08\
#Preauthorized Debit
Spineguard Inc ACH
201014
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201014 524771997878553
#Maintenance Fee
Analysis Activity
For 09/20
#Preauthorized Credit 26,105.33
Intuit Pymt Soln Deposit
201015 524771997878553
#Preauthorized Credit 2,217.00
Supply Chain Sha Edi Pymnts
201015 3900053044
#Outgoing Wire Tsfr
Adp Totalsource, |
ne,
#Outgoing Wire Tsfr
Adp Totalsource, |
ne,
#Preauthorized Debit
Intuit Pymt Soln Tran Fee
201015 524771997878553
#Preauthorized Credit 13,203.34
Intuit Pymt Soln Deposit
201016 524771997878553
#Preauthorized Credit 7,599.22
American Express Settlement
201016 3057386559
#Preauthorized Credit 4,914.52
Parkview Health Hoard Paym
RMR*IV*00600003637330010401507* 4914
52\
#Preauthorized Credit 4,770.52
Hea Heard Paym
RMR*IV*00600003632330010001507* *4770
52 \
#Preauthorized Credit 3,435.04
Trinitypsoft Heard Paym
RMR*IV*01400001906230007101507* *3435
.04\

Subtractions

~3, 765.94

-296.53

“259/25

-12,039.84

-4,293.56

-758.31
Filed 11/16/20 Page 21 of 24

Case 20-10332-JTD Doc 179
October 30, 2020

Spineguard Inc
Page 5 of 8
8100630887
Additions Subtractions
-383.64
-201.38

-77.96

tll

A
sir

First Midwest Bank
P.O. Box 580 + Joliet, IL. 60434-0580

Return Service Requested

Date Description
10-16 #Preauthorized Debit
Intuit Pymt Soln Tran Fee
16,395.10

201016 524771997878553
10-16 #Preauthorized Debit
Heard Inv Fee Heard Paym
201016 1507HCARDFEE190
#Sm Bus Mobile Dep
8,990.00
5,857.50
4,814.52
2,398.00
-1,746.61

#Preauthorized Credit
Renown Health Edi Pymnts

10-16 #Preauthorized Debit
American Express Axp Discnt
201016 3057386559

-69.79

10-21
10-21
201021 505823
10-21 #Sm Bus Mobile Dep
10-21 #Sm Bus Mobile Dep
#Preauthorized Credit

Intuit Pymt Soln Deposit

201021 524771997878553
16,782.52

10-21
#Preauthorized Debit
Spineguard Inc ACH
783.52
-1,771.60

10-21
2010271
10-21 #Preauthorized Debit

Intuit Pymt Soln Tran Fee
201021 524771997878553
10-22 #Preauthorized Credit
Intuit Pymt Soln Deposit
201022 524771997878553
10-22 #Preauthorized Credit
Adp Totalsource ACH
201022 416160563
10-22 #Preauthorized Debit
Webfile Tax Pymt DD
201022 902/00531690
10-22 #Preauthorized Debit -1,163.00
CA Dept Tax Fee Cdtfa Epmt
20102? 6349476
10-22 #Preauthorized Debit -487.45
Intuit Pymt Soln Tran Fee
201022 524771997878553
10-22 #Preauthorized Debit -235.48
AL Onespot Tax Alabama.go
201022 20209359854
10-22 #Preauthorized Debit -106.98
AL-Dept Of Rev Direct Dbt
201021 1895736192
10-23 #Bank Card Purchase -2,712.71
Merchant Purchase Terminal 55432860
Intuit *quickbooks 833-830-9 CA
Tran Date 10-22-20XXXXXXXXKXKX5391
10-23 #Preauthorized Debit -1,404.40
Adp 401k Adp 401k
201023 TS41A 102143V01
10-23 #Preauthorized Debit -1,052.68
Lp Sales Tax Sales Tax
201023
Allie
4; =

i”

Filed 11/16/20 Page 22 of 24

October 30, 2020

Spineguard Inc

Page 6 of 8

Case 20-10332-JTD Doc 179
$100630857

Additions Subtractions
-914.84

-732.88

First Midwest Bank

P.O. Box 580 = Joliet. IL 60434-0580

Return Service Requested
Date Description
10-23 #Preauthorized Debit
NC Dept Revenue Tax Pymt
201023 043000095962098
-411.89

10-23 #Preauthorized Debit
SC Dept Revenue Debit

201023 7851489

10-23 #Preauthorized Debit
Nevada Tax 8669623707

201023 2LZT4AAHDELNHR3W

-273.00

-216.95
-163.96

10-23 #Preauthorized Debit
State Of Louisia Epospymnts
TXP* 2055660001 *04101 *200930‘°T*27300*
-10.00

Z2*201021*TAP1/09379136-201021\

10-23 #Preauthorized Debit
Att Payment
201023

10-23 #Preauthorized Debit
5,913.04

Avenu Avenu
201023
10-23 #Preauthorized Debit
VA Dept Taxation Tax Paymen
201023 *****3465
10-26 #Preauthorized Credit
American Express Settlement
201026 3057386559
10-26 #Preauthorized Credit
Intuit Pymt Soln Deposit
201026 524771997878553

1,218.52
-3,040.00

-485.32
-156.69

10-26 #Preauthorized Debit
Spineguard Inc ACH
201026
10-26 #Preauthorized Debit
Cadshrsaleusetax Sales Tax
201026
10-26 #Preauthorized Debit
American Express Axp Discnt
201026 3057386559
-35.59

-20.50

10-26 #Preauthorized Debit
Intuit Pymt Soln Tran Fee
201026 524771997878553
11,230.04

10-26 #Preauthorized Debit
1,118.00

Federal Express Debit
-325.92

201026 EPA62405706

10-27 #Preauthorized Credit
Intuit Pymt Soln Deposit

201027 524771997878553

-17.50

10-27 #Preauthorized Credit
Hanover Insurance Ap
1000121701-93861518655136001

10-27 #Preauthorized Debit
Intuit Pymt Soln Tran Fee
201027 524771997878553

10-27 #Preauthorized Debit
HSA Bank Emp! Fee
201027 SPI465264333465
Case 20-10332-JTD Doc 179

4> First Midwest Bank

P.O. Box 380 = Joliet, IL. 60434-0580

Filed 11/16/20 Page 23 of 24

October 30, 2020
Spineguard Inc

Page 7 of 8

8100630857

Return Service Requested

Date

Description

10-28 #Preauthorized Credit

Intuit Pymt Soln Deposit
201028 524771997878553

10-28 #Preauthorized Credit

Nyu Langone Hosp Payment
201028 002220018415

10-28 #Sm Bus Mobile Dep
10-28 #Sm Bus Mobile Dep
10-28 #Sm Bus Mobile Dep
10-28 #Sm Bus Mobile Dep
10-28 #Preauthorized Credit

Hea Heard Paym
RMR *IV* 0060000366 1500010001507** 1656
18h

10-28 #Sm Bus Mobile Dep
10-28 #Outgoing Wire - Int

Norgine Ventures F
und | Sca Comp A

10-28 #Outgoing Wire - Int

Harbert European S
pecialty Lending

10-28 #Preauthorized Debit

Intuit Pymt Soln Tran Fee
201028 524771997878553

10-29 #Preauthorized Credit

Hea Heard Paym
RMR*IV* 00600003664720010001507* *99.7
1\

10-29 #Preauthorized Debit

Heard Inv Fee Heard Paym
201029 150/7HCARDFEE366

10-30 #Preauthorized Credit

American Express Settlement
201030 3057386559

10-30 #Preauthorized Credit

Intuit Pymt Soln Deposit
201030 524771997878553

10-30 #Preauthorized Credit

Zavation Medical Vendors
Spineguard, Inc. INvoice(S)

10-30 #QOutgoing Wire Tsfr

Alberta Treasury B
ranches

10-30 #Preauthorized Debit

Intuit Pymt Soln Tran Fee
201030 524771997878553

10-30 #Preauthorized Debit

American Express Axp Discnt
201030 3057386559

10-30 #Preauthorized Debit

Adp Payroll Fees Adp - Fees
201030 666750024658237

Additions Subtractions

19,906.03

17,353.44

12,305.17
11,202.52
3,451.96
2,182.44
1,656.18

1,451.36
-15,030.00
-15,000.00
-578.03
99.71
-0.95
21,525.67
21,446.52
4,800.00
-9,200.00
-622.95
-570.43
-250.17
Case 20-10332-JTD Doc179 Filed 11/16/20 Page 24 of 24

October 30, 2020

Spineguard Inc

Sir First Midwest Bank

) . EQN « Talia a4 6 Page 8 of 8

P.O, ae 580 Joliet, IL 60434-0580 $100630857

Return Service Requested
Daily balances
Date Amount Date Amount Date Amount
09-30 583,074.40 10-09 547,428.58 10-23 514,516.44
10-01 592,399.68 10-13 409,906.61 10-26 517,909.90
10-02 621,777.62 10-14 427,479.22 10-27 529,914.52
10-05 639,992.77 10-15 438,709.84 10-28 568,815.59
10-06 647,019.43 10-16 471,969.50 10-29 568,914.35
10-07 655,929.98 10-21 508,608.22 10-30 606,042.99
10-08 650,468.35 10-22 522,409.75
